DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 4, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the electrostatic field" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though the phrase 
Claim 23 depends from cancelled claim 23. Therefore it is not clear what is intended to be encompassed by the claim language.
Claim 24 recites a graphene membrane having the nanowindow structure of claim 6. However, claim 6 is directed to a method for producing a high purity gas. Therefore it is not clear what is intended to encompassed by the language of claim 24.

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 depends from cancelled claim 23. Therefore claim 23 fails to further limit the claim from which it depends.
Claim 24 recites a graphene membrane having the nanowindow structure of claim 6. However, claim 6 is directed to a method for producing a high purity gas. Therefore claim 24 fails to include all of the limitations of the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4, 6-16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinton et al. (US 2016/0074815 A1).

	With regard to claims 1-4, 15 and 20-23, Sinton et al. discloses a graphene membrane having a graphene nanowindow structure comprising a nanowindow formed lacking a portion of carbon atoms in graphene (perforations), and one or more heteroatoms (e.g. H, O or N, see paragraph [0051]) or functional groups (e.g. hydroxyl, carboxyl or amino, see again paragraph [0051]) substituting for or added to one or more carbon atoms constituting a rim of the nanowindow, wherein an electrostatic field or breathing vibration is induced within the nanowindow or in the rim of the nanowindow by the heteroatoms or functional groups (due to the presence of the non-carbon atoms), and the graphene nanowindow structure can switch between an open state of being permeable to a permeating molecule and a closed state of being impermeable to the permeating molecule (switchable membrane “gate”, see paragraph [0067]), the open state being obtainable when the rim of the nanowire is relaxed in cooperation with a permeating molecule having a van der Waals’ radius larger than the nanowindow and the closed state being obtainable from the open state by rotating the directions of the functional groups by way of the electrostatic field or breathing vibration at Fig. 1, the abstract and paragraphs [0023], [0049]-[0051], [0058], [0060] and [0067].
	The Examiner especially notes that the Sinton et al. reference teaches the same heteroatoms and functional groups as the instant disclosure, namely hydrogen and hydroxyl and carboxyl groups, 
	The Examiner further notes that the independent claims do not include any structural features that could distinguish over the Sinton et al. reference, such as the diameter or size of the open or closed nanowindow. Furthermore, Sinton et al. teaches a nanowindow size of 0.2-15 nm or 3-6 angstroms at paragraph [0058] and this appears to coincide with the instant disclosure (see paragraph [0070] of corresponding Pre-Grant Publication US 2021/0060499 A1).

	With regard to claims 6, 18, 19 and 24, Sinton et al. discloses a method for producing a highly pure gas (nitrogen, see paragraph [0010]) by extracting permeating molecules from a mixed gas (air, see again paragraph [0010]) including permeating molecules and non-permeating molecules (e.g. oxygen) comprising supplying the mixed gas to a graphene having a nanowindow having a van der Waals’ radius smaller than the permeating molecules and the non-permeating molecules and also having, in a rim of the nanowindow, one of more of a functional group (e.g. hydroxyl, carboxyl or amino, see paragraph [0051]) or a heteroatom (e.g. H, O or N, see again paragraph [0051]) cooperating with the permeating molecules, brining an open state (via a switchable membrane “gate”, see paragraph [0067]) of allowing the permeating molecules to permeate the nanowindow while preventing permeation of the non-permeating molecules, through relaxation of the nanowindow as a result of cooperation between the permeating molecules and the functional group or heteroatom, collecting the permeating molecules having permeated the nanowindow, and switching from the open state to a closed state of being impermeable to the permeating molecules at Fig. 1, the abstract and paragraphs [0010], [0023], [0049]-[0051], [0058], [0060] and [0067].
The Examiner again notes that the Sinton et al. reference teaches the same heteroatoms and functional groups as the instant disclosure, namely hydrogen and hydroxyl and carboxyl groups, 

	With regard to claims 7-10 and 16, Sinton et al. discloses the switching between the open state and the closed state being carried out by applying an electric charge to the rim of the nanowindow at paragraph [0067].

	With regard to claims 11-14, Sinton et al. does not discloses the switching being carried out by irradiating the rim with an electromagnetic wave, wherein the electromagnetic wave is infrared radiation.
	 However, such a limitation is directed to an intended manner of operating the device and does not differentiate the claimed apparatus from the prior art. See MPEP 2114(II). This is particularly true since the instant disclosure and the reference teach the same functional groups. Thus the Sinton et al. device is seen as being fully capable of operating in the intended manner.

9.	Claims 1-4, 6-16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication “Air separation with graphene mediated by nanowindow-rim concerted motion” (hereinafter “the Vallejos-Burgos publication”).
	While the Vallejos-Burgos publication names two co-authors who are named as joint inventors in the instant application, the publication also lists a third co-author (Francois-Xavier Coudert) who is not listed as a joint inventor. It is thus not readily apparent that the Vallejos-Burgos publication is applicants own work or was derived from applicants own work.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



With regard to claims 6, 18, 19 and 24, the Vallejos-Burgos publication discloses a method for producing a highly pure gas (nitrogen, see page 7, second column, first full paragraph to page 8, first column, second paragraph) by extracting permeating molecules from a mixed gas (air, see again paragraph [0010]) including permeating molecules and non-permeating molecules comprising supplying the mixed gas to a graphene having a nanowindow having a van der Waals’ radius smaller than the permeating molecules and the non-permeating molecules and also having, in a rim of the nanowindow, one of more of a functional group (e.g. carboxyl, see page 5, second column, last paragraph to page 7, second column, first paragraph) or a heteroatom (e.g. H, O, see page 3, second column, first full paragraph) cooperating with the permeating molecules, brining an open state of allowing the permeating molecules to permeate the nanowindow while preventing permeation of the non-permeating molecules, 

Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinton et al. (US 2016/0074815 A1) in view of Hou et al. (US 2020/0206692 A1).
Sinton et al. does not discloses the switching being carried out by irradiating the rim with an electromagnetic wave, wherein the electromagnetic wave is infrared radiation.
Hou et al. discloses a membrane modified with azobenzene derivatives that is switchable between an open state and a closed state by the azobenzene derivatives alternating between cis and trans groups by exposure to UV or visible light, wherein the switching being carried out by irradiating the membrane with an electromagnetic wave, wherein the electromagnetic wave is infrared radiation (UV light) at paragraph [0038].
It would have been obvious to one of ordinary skill in the art to incorporate the azobenzene derivatives of Hou et al. into the graphene of Sinton et al. as the functional groups to allow the switching to be carried out by UV and visible light instead of an electric charge.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kubis reference discloses a graphene membrane having a graphene nanowindow structure that can be switched between a permeable open state and a non-permeable closed state by application of an electric charge (see especially Figs. 2-3, the abstract and paragraph [0017]). The Anderson et al. references discloses a graphene membrane having a graphene nanowindow structure that includes a heteroatom (hydrogen) along the rim of the nanowindow (see especially Fig. 3, the abstract and paragraphs [0046]-[0047].

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 20, 2021